DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ayumu JP2014032093; see English Translation by the applicant on 02/19/2019 (hereinafter Ayumu) in view of Karoji US 2016/0063674 (hereinafter Karoji), McIntyre et al. U.S. Patent Publication No. 2010/0101304 (hereinafter McIntyre) and Yurach et al. U.S. Patent Publication No. 2015/0142367 (hereinafter Yurach). 
Regarding claim 1,  Ayumu discloses an analysis apparatus comprising: 
101 and 110, Fig. 1);
a detector (106, Fig. 1, [0013]) provided in the main body (101), the detector (106) detecting a sample ([0013]) and outputting a detection signal (signal to 108, Fig. 1);
a display unit (110) provided in the main body (101 and 110), the display unit having a touch panel-type display screen ([0015]);
a display processing unit (108, [0014], [0016]) that displays a graph (in window 201, [0018]) in a graph area (Fig. 2, [0018]) on the display screen (Fig. 2) based on the detection signal from the detector (106, [0013]-[0018]); and
a setting processing unit (data processor, [0020]) that, in a case where a mode in which setting related to time is performed is selected (corresponding to Fig. 3), performs the setting related to time in a state where a chromatogram is enlarged and displayed (corresponding to Fig. 3, See [0019]) by changing a magnification of a horizontal axis (horizontal axis of 302 in Fig. 3, See [0019]) which is a time axis in the chromatogram displayed in the graph area (See [0018]) based on a pinch-out operation on the graph area on the display screen (See Fig. 3, [0019]-[0020]) and that, in a case where a mode in which setting related to a threshold value of a signal intensity of the detector is performed is selected (arbitrary threshold of ratio of eluent, See Fig. 3, [0018]-[0019]), performs the setting related to a threshold value of a signal intensity in a state where a graph is enlarged and displayed (corresponding to Fig. 3, See [0019]) by changing a magnification of a vertical axis, (vertical axis of 302 in Fig. 3, See [0019])  See [0018]) based on the pinch-out operation on the graph area on the display screen (See Fig. 3, [0019]-[0020]),
the setting processing unit (data processor, [0020]) sets a time or a threshold value (corresponding to a threshold value associated with a user spreading their fingers on the touch panel, See [0020]) so that the analysis apparatus (See apparatus of Fig. 1) proceeds a predetermined operation (calculating how to change the solvent ratio of the gradient condition to separate the two peaks described in [0020]) after triggering at least one of the time or the threshold value (See [0020]), wherein in the case where the mode in which setting related to time is performed is selected, the setting processing unit performs the setting related to a time at which a operation starts ([0018-0019], restriction can be added to composition of time), wherein in the case where the mode in which setting related to the threshold value of the signal intensity of the detector is performed is selected, the setting processing unit performs the setting related to the threshold value of the signal intensity when the detector normally operates (arbitrary threshold of ratio of eluent, See Fig. 3, [0018]-[0020]). 
Ayumu does not explicitly disclose wherein the graph is enlarged and displayed by changing only a magnification of a horizontal axis or wherein the graph is enlarged and displayed by changing only a magnification of a vertical axis. 
However, in a related field of endeavor, Karoji teaches an graph display apparatus (abstract) and in Fig. 7A and Fig. 7B teaches wherein the graph is enlarged and displayed by changing only a magnification of a horizontal axis (corresponding to the top left end operation of Fig. 3, and the operation of Fig. 7A) or wherein the graph is enlarged and displayed by changing only a magnification of a vertical axis (corresponding to the bottom Y axis touch position object in Fig. 3 and the operation of Fig. 7B). This is taught by Karoji in order to change only a magnification of the horizontal or vertical axis. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the analysis apparatus in Ayumu with the configuration taught in Karoji. The motivation would be to change only a magnification of the horizontal or vertical axis as shown by Karoji in figures 7a-b.
Ayumu does not appear to specifically disclose backflush operation.
However, in a related field of endeavor, McIntyre teaches gas chromatograph system (abstract) and a display such as an LCD screen or any other suitable display may be used by the operator of the system to view information about data system 11 or data recorded by detector 9 in [0046] and figure 1. Furthermore, McIntyre teaches a backflush operation in [0060].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a backflush operation as taught by McIntyre with the benefit that the backflush operation may be used to divert the unwanted components such as solvent from the system as suggested by McIntyre in [0060]. 
Ayumu does not appear to specifically disclose verifying whether the detector normally operates.
However, in a related field of endeavor, Yurach teaches instruments such as gas chromatography systems, mass spectrometers in [0025] and further teaches verifying whether the detector normally operates ([0040], processing may be performed to log and record information for verifying and/or documenting that a computerized system, instrument, and the like, is installed according to written and pre-approved specifications. As an example for a chromatography system or instrument, IQ establishes that the system is received as designed, is installed properly, and verifies where the system is installed is appropriate according to the manufacturer's specifications).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to verify a detector as taught by Yurach in order to establish that the system is received as designed, is installed properly according to the manufacturer's specifications as suggested by Yurach in [0040].

Regarding claim 2, Ayumu, Karoji, McIntyre and Yurach teach the analysis apparatus according to claim 1. Furthermore, Ayumu in Figs. 6 and 7 discloses wherein the display processing unit (108) enlarges and displays the graph displayed in the graph area (shown in Fig. 7, See [0027]-[0028]) based on a touch operation on the graph area on the display screen (Figs. 6 and 7, [0027]-[0028]) and
the setting processing unit (data processor, [0020]) performs setting related to the graph based on a touch operation on the graph area ([0027]-[0028]) in which the graph is enlarged and displayed (as shown in Figs. 6 and 7).
Regarding claim 3, Ayumu, Karoji, McIntyre and Yurach teach the analysis apparatus according to claim 2. Furthermore, Ayumu in Figs. 6 and 7 discloses wherein the display processing unit (108, [0014], [0016])  displays a graph in the graph area by biaxial display of a vertical axis and a horizontal axis (See vertical and horizontal axis of Fig. 6) and changes a magnification (Figs. 6 and 7, [0027]-[0028]) of one of the vertical axis or the horizontal axis in the graph displayed in the graph area (Id.) based on a touch operation on the graph area on the display screen ([0027]-[0028]), thereby enlarging and displaying the graph (Figs. 6-7).
Regarding claim 4, Ayumu, Karoji, McIntyre and Yurach teach the analysis apparatus according to claim 3. Furthermore, Ayumu in Figs. 2, 6, and 7 discloses wherein the display processing unit (108, [0014], [0016])   displays a chromatogram ([0027]-[0028]) when a sample is detected by the detector (106, Fig. 1, [0013]) in the graph area by biaxial display in which a vertical axis represents signal intensity of the detector and a horizontal axis represents time (See vertical and horizontal axis of Fig. 6, Fig. 2, [0018]), thereby enlarging and displaying the chromatogram (Figs. 6-7), and the setting processing unit sets the time (start and end point, [0028], as the horizontal axis represents time, [0018]) based on a touch operation on the graph area in which the chromatogram is enlarged and displayed (Figs. 6-7, [0027]-[0028]), and the operation starts at the time which is set based on the touch operation (start and end point, [0028], as the horizontal axis represents time, [0018]). Furthermore, McIntyre teaches backflush operation [0060]. 
Ayumu does not explicitly disclose wherein the analysis apparatus changes only a magnification of the horizontal axis in the graph displayed in the graph area based on a touch operation on the graph area on the display screen.
However, Karoji in Fig. 3 and Fig. 7A teaches wherein the analysis apparatus (“display unit” displaying the graph of Fig. 7A, ABSTRACT), changes only a magnification of the horizontal axis (corresponding to the first two left end operations listed Fig. 3, and the operation of Fig. 7A) in the graph displayed in the graph area (Fig. 7A) based on a touch operation on the graph area on the display screen (corresponding to the first two left end operations listed Fig. 3, and the operation of Fig. 7A). This is taught by Karoji in order to change only a magnification of the horizontal axis. It would have been obvious to one having ordinary skill in the art before effective filing date to implement the analysis apparatus in Ayumu with the configuration taught in Karoji. The motivation would be to change only a magnification of the horizontal axis.
Regarding claim 5, Ayumu, Karoji, McIntyre and Yurach teach the analysis apparatus according to claim 3. Furthermore, Ayumu in Figs. 2, 6, and 7 discloses wherein the display processing unit (108, [0014], [0016])   displays a graph
representing a change in signal intensity ([0027]-[0028]) when a sample is detected by the detector (106, Fig. 1, [0013]) in the graph area by biaxial display in which a vertical axis represents signal intensity of the detector and a horizontal axis represents time (See vertical and horizontal axis of Fig. 6, Fig. 2, [0018]), thereby enlarging and displaying the graph (Figs. 6-7), and the setting processing unit sets the threshold value of the signal intensity of the detector based on a touch operation on the graph area in which the graph is enlarged and displayed (Figs. 6-7, [0027]-[0028]), and a normal operation of the detector when the threshold value which is set based on the touch operation (Figs. 6-7, [0027]-[0028]). In addition, Yurach normal operation of the detector is verified in [0040]. 
Ayumu does not explicitly disclose wherein the analysis apparatus changes only a magnification of the horizontal axis in the chromatogram displayed in the graph area based on a touch operation on the graph area on the display screen.
However, Karoji in Fig. 3 and Fig. 7A teaches wherein the analysis apparatus (“display unit” displaying the graph of Fig. 7A, ABSTRACT), changes only a magnification of the horizontal axis (corresponding to the first two left end operations listed Fig. 3, and the operation of Fig. 7A) in the graph displayed in the graph area (Fig. 7A) based on a touch operation on the graph area on the display screen (corresponding to the first two left end operations listed Fig. 3, and the operation of Fig. 7A). This is taught by Karoji in order to change only a magnification of the horizontal axis. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the analysis apparatus in Ayumu with the configuration taught in Karoji. The motivation would be to change only a magnification of the horizontal axis.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (see new references McIntyre and Yurach).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621